            Case 16-35930 Document 354 Filed in TXSB on 01/31/19 Page 1 of 12



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

IN RE:                                                  §
                                                        §
BENNU OIL & GAS, LLC, et. al.,1                         §                CASE NO. 16-35930
                                                        §
         DEBTORS.                                       §             JOINTLY ADMINISTERED
                                                        §

                   TRUSTEE’S STATUS REPORT REGARDING
            SALE OF THE ATWATER ASSETS TO TALOS ERT, LLC AND
    DISPUTE WITH BUREAU OF SAFETY AND ENVIRONMENTAL ENFORCEMENT
                          (Relates to Docket No. 239)

TO:         THE HONORABLE DAVID R. JONES, UNITED STATES CHIEF BANKRUPTCY
            JUDGE, CREDITORS, AND PARTIES IN INTEREST

            Janet S. Northrup, the chapter 7 trustee (the “Trustee”)2 for the above-referenced and

jointly administered bankruptcy cases hereby files her Trustee’s Status Report Regarding the

Potential Sale of the Atwater Assets to Talos ERT, LLC and Dispute with the Bureau of Safety

and Environment Enforcement (the “Status Report”) and would respectfully submit the

following:


            1.     In the last status conference before the Court on the proposed sale of the Atwater

Assets on August 28, 2018 (the “Status Conference”), the Trustee and her counsel, along with

counsel for Talos ERT, LLC (“Talos”), counsel for the Bureau of Safety and Environmental

Enforcement (“BSEE”) and the Bureau of Ocean and Energy Management (“BOEM”), and

counsel for certain other parties, advised the Court that by letter dated August 2, 2018 (the

“August 2nd Letter”), BSEE denied Bennu’s pre-petition request for a suspension of production

1
    The Debtors in these jointly administered chapter 7 cases are Bennu Oil & Gas, LLC (Case No. 16-35930), Bennu
    Blocker, Inc. (Case No. 16-35931), and Bennu Holdings, LLC (Case No. 16-35932).
2
  Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Trustee’s Motion
seeking approval to sell the Atwater Assets free and clear of all liens, claims, charges and encumbrances and the
assumption and assignment of executory contracts and leases (the “Sale Motion”)[Docket No 239].
3055380.1
            Case 16-35930 Document 354 Filed in TXSB on 01/31/19 Page 2 of 12



(the “SOP”) for that certain deep-water, offshore lease, referenced as “Lease OCS-G 13198,

Atwater Valley Block 63” (“AT 63”).3 Counsel for the Trustee and Talos further advised the

Court that the Trustee and Talos felt the ruling was incorrect and legally challengeable and were

evaluating the course of action they were considering to reverse such ruling. Specifically, the

Trustee and Talos reserved all rights with respect to BSEE’s denial of the SOP. Counsel for the

Trustee and Talos also raised potential actions the potential filing of a declaratory relief claim

with the Court and/or the filing of an appeal of BSEE’S denial of the SOP to the Interior Board

of Land Appeals (the “IBLA”).                  At the conclusion of the Status Conference, the Court

announced that the Sale Motion would remain on the docket to allow the Trustee and Talos to

assess their options and pursue one or both of the potential actions in connection with BSEE’S

denial of the SOP in order to allow the Estate (and the Trustee) to consummate the sale to Talos.

            2.      Subsequent to the Status Hearing, counsel for the Trustee, Talos, BSEE, and

BOEM (collectively, the “Parties”) engaged in discussions to determine whether the actions of

the Trustee and Talos to consummate the transaction would enable a consensual resolution of the

denial of the SOP without having to initiate one of the contemplated proceedings. Ultimately,

the Trustee and Talos determined that they would file an IBLA appeal of BSEE’s denial of the

SOP initially, to allow settlement discussions to occur. For this reason, on September 27, 2018,

the Trustee and Talos filed their Joint Notice of Appeal of the BSEE Decision dated August 2,

2018 denying the SOP. The appeal is currently pending before the IBLA under IBLA-2019-3

(the “Appeal”). Upon the filing of the Appeal by the Trustee and Talos, BOEM and BSEE

entered into a consensual “stay” of the consequences of the denial of the SOP during the Appeal,

agreeing that AT 63 would not be returned for public sale, BSEE would not require


3
    The August 2nd Letter was admitted into the record by the Court at the Status Hearing as Trustee’s Exhibit A.
                                                            2
3055380.1
            Case 16-35930 Document 354 Filed in TXSB on 01/31/19 Page 3 of 12



decommissioning of AT 63 as if the lease had terminated, and BSEE would not release any

proprietary geophysical and geological data associated with AT 63.

            3.    Subsequent to the filing of the Appeal, counsel for the Parties continued

settlement discussions. In that regard, on October 29, 2018, the Parties filed a Joint Motion for

Suspension of Proceeding with the IBLA to suspend the appeal for a specified period to allow

the Parties to engage in settlement discussions. On November 14, 2018, the IBLA entered an

Order suspending consideration of the Appeal, placing the matter on the IBLA’s inactive docket,

and tolling all filing deadlines including BSEE’s obligation to file the administrative record, until

February 25, 2019.

            4.    In that regard, the Parties scheduled a settlement meeting and, on December 3,

2018, the Parties and their counsel participated in such meeting at BSEE’s regional offices in

New Orleans (the “December 3rd Meeting”). A detailed presentation was made by senior

management of Talos to BSEE at the December 3rd Meeting, and BSEE commenced

consideration of those items discussed and indicated that they would provide the Trustee and

Talos with a response after internal discussions among BSEE representatives and counsel.

            5.    On December 18, 2018, counsel for the Parties convened a follow up telephone

conference to discuss the outcome of the December 3rd Meeting and to coordinate additional

actions to be taken by the Parties. Counsel for BSEE acknowledged that, as a result of the

December 3rd Meeting, the next steps and feedback were to come from BSEE. While the

December 3rd Meeting was helpful and productive, the partial government shutdown (the

“Shutdown”) has delayed any response from BSEE. The subsequently scheduled conference

call among counsel for the Parties was also cancelled as a result of the Shutdown.




                                                 3
3055380.1
            Case 16-35930 Document 354 Filed in TXSB on 01/31/19 Page 4 of 12



            6.    While the Trustee remains optimistic that discussions may result in a consensual

resolution of the Appeal, the Trustee notes that the suspension of Appeal expires in a little over

three weeks, and the issues have been in BSEE’s hands for over two months since the December

3rd Meeting. The Trustee will update the Court, Creditors, and Parties in Interest with a further

status report when there is new information now that the Shutdown has ceased, at least

temporarily.

            DATED: January 31, 2019.

                                               Respectfully submitted,

                                               HUGHES WATTERS ASKANASE, L.L.P.

                                               By: /s/ Randall A. Rios
                                                   Randall A. Rios
                                                   State Bar No. 16935865
                                                   Timothy A. Million
                                                   State Bar No. 24051055
                                                   Total Plaza
                                                   1201 Louisiana Street, 28th Floor
                                                   Houston, Texas 77002
                                                   Tel: 713-328-1930
                                                   Fax: 713-759-6834

                                               ATTORNEYS FOR JANET NORTHRUP,
                                               CHAPTER 7 TRUSTEE




                                                  4
3055380.1
            Case 16-35930 Document 354 Filed in TXSB on 01/31/19 Page 5 of 12



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Trustee’s Status Report Regarding the
Potential Sale of the Atwater Assets to Talos ERT, LLC and Dispute with the Bureau of Safety
and Environment Enforcement was served on the parties shown on the attached service list either
via electronic means as listed on the court’s ECF noticing system or United States first class
mail, postage prepaid, on January 31, 2019.



                                                     /s/ Randall A. Rios
                                                      Randall A. Rios




                                               5
3055380.1
        Case 16-35930 Document 354 Filed in TXSB on 01/31/19 Page 6 of 12



                                     SERVICE LIST


Debtors                                      Taxing Authorities
*Bennu Oil & Gas, LLC                        Mike Sullivan
1330 Post Oak Blvd., Suite 1600              Tax Assessor – Collector
Houston, TX 77056                            PO Box 4622
                                             Houston, TX 77210
*Bennu Blocker, Inc.
1330 Post Oak Blvd., Suite 1600              *Cypress Fairbanks ISD
Houston, TX 77056                            Tax Assessor – Collector
                                             David Piwonka
*Bennu Holdings, LLC                         Houston, TX 77216
1330 Post Oak Blvd., Suite 1600
Houston, TX 77056                            Sheldon ISD Tax Office
                                             Tax Assessor – Collector
Debtors’ Counsel                             11411 C.E. King Parkway
John P. Melko                                Houston, TX 77044
Gardere Wynne Sewell LLP
1000 Louisiana, Ste. 2000                    Parkway Utility District
Houston, TX 77002                            PO Box 1368
Email: jmelko@gardere.com                    Friendswood, TX 77549

Chapter 7 Trustee                            Jerry J. Larpenter
Janet S. Northrup                            Sherriff and Ex-officio Tax Collector
Hughes Watters Askanase                      PO Drawer 1670
Total Plaza                                  Houma, LA 70361
1201 Louisiana, 28th Floor
Houston, TX 77002                            Lafayette Parish Tax Collector
                                             PO Box 52667
Office of the U.S. Trustee                   Lafayette, LA 70505
Hector Duran
Office of the US Trustee                     City of Lafayette
515 Rusk, Ste. 3516                          PO Box 4024
Houston, TX 77002                            Lafayette, LA 70502
Via ECF: Hector.Duran.Jr@usdoj.gov
                                             Leland Falcon, Sheriff & E.O. Tax Collector
Stephen Douglas Statham                      Parish of Assumption
Office of US Trustee                         PO Box 69
515 Rusk, Ste. 3516                          Napoleonville, LA 70390
Houston, TX 77002
Via ECF: stephen.statham@usdoj.gov           Internal Revenue Service
                                             Centralized Insolvency Operation
                                             P.O. Box 7346
                                             Philadelphia, PA 19101-7346


*undeliverable

2992097-1
        Case 16-35930 Document 354 Filed in TXSB on 01/31/19 Page 7 of 12



20 Largest Creditors                       Louisiana Cat
Bureau of Safety & Environmental           3799 West Airline Highway
Enforcement                                PO Drawer 536
Gulf of Mexico, OCS Region                 Reserve, LA 70084
1201 Elmwood Park Blvd.
New Orleans, LA 70123-2394                 Nabors Offshore Corporation
                                           515 W Green Road, Suite 1000
Murphy Exploration & Production Company    Houston, TX 77067
9805 Katy Freeway, Suite G200
Houston, TX 77024                          Cactus Wellhead LLC
                                           920 Memorial City Way, Suite 300
First Insurance Funding, Corporation       Houston, TX 77024
450 Skokie Blvd., Suite 1000
Northbrook, IL 60062                       Expeditions & Productions Services, Inc.
                                           PO Box 82644
FMC Technologies Inc.                      Lafayette, LA 70598
PO Box 843402
Dallas, TX 75284-3402                      Harris Caprock Communications, Inc.
                                           4400 S. Sam Houston Parkway E.
Proserv Operations Inc.                    Houston, TX 77048
Technology & Controls Texas
15151 Sommermeyer Street                   Mako Subsea Consulting LLC
Houston, TX 77041                          448 W 19th Street, Suite 162
                                           Houston, TX 77008
*NGP Capital Resources Company
909 Fannin, Suite 3800                     AFS Petrologix, LLC
Houston, TX 77010                          PO Box 1048
                                           Youngsville, LA 70592
Oceaneering International, Inc.
PO Box 731943                              Fluid Care & Construction, Inc.
Dallas, TX 75373                           PO Box 9586
                                           New Iberia, LA 90562
Shamrock Energy Solutions
c/o Gulf Coast Bank & Trust                Subsea Control Serviced Ltd.
PO Box 4232                                4 Gun Wharf
Houma, LA 70361                            130 Wapping High Street
                                           London
*Danos & Curole Marine Contractors, LLC    E1W 2NH
PO Box 1460
13083 Highway 308                          Martin Holdings, LLC
Larose, LA 70373                           16201 East Main Street
                                           Cut Off, LA 70345
AGI Industries, Inc.
1170 Destrehan Ave
Harvey, LA 70058


*undeliverable

2992097-1
        Case 16-35930 Document 354 Filed in TXSB on 01/31/19 Page 8 of 12



Secured Creditors                            Brookwood S A R L
Wilmington Trust, N.A.                       6D, route de Treves
50 South Sixth Street, Suite 1290            c/o Castle Hill asset Management
Minneapolis, MN 55402                        Senningerberg, Luxembourg
                                             L-2633
Duane Morris LLP
1330 Post Oak Blvd., #800                    Busbar
Houston, TX 77056                            200 Clarendon Street, 55th Floor
                                             c/o Arclight Capital Partners
O’Melveny & Myers                            Boston, MA 02117
400 South Hope Street, 18th Floor
Los Angeles, CA 90071                        *Castle Hill Enhanced Floating Rate
                                             Opportunities Limited
*Alpine Swift Master LP                      42-44 Grosvenor Gardens
767 Fifth Avenue, 16th Floor                 London, UK SW1WOEB
c/o Wingspan
New York, NY 10153                           Credit Suisse Loan Funding III LP
                                             Eleven Madison Avenue, 23rd Floor
Associated British Foods Pension Scheme -1   New York, NY 10010
1620 26th Street, Suite 6000N
c/o Beachpoint Capital                       *Credit Value Master Fund
Santa Monica, CA 90404                       777 Third Avenue, Suite 19A
                                             New York, NY 10017
Avenue Credit Strategies Fund
399 Park Avenue, 6th Floor                   Fernwood Associates
New York, NY 10022                           1370 Avenue of the Americas, 33rd Floor
                                             c/o Intermarket
Bank of America NA                           New York, NY 20019
214 North Tryon Street
Charlotte, NC 28255                          Fulcra Focused Yield Fund
                                             415-1090 Wester Pender Street
*Beadsea Opportunity LLC                     Vancouver, BC V6E 2N7
777 Third Avenue, Suite 19A
New York, NY 10017                           Goldman Sachs Lending Partners
                                             200 West Street
Bell Atlantic Master Trust                   New York, NY 10282-2198
One Mellon Center, Suite 151-0915
c/o Credit Value Partners                    JP Morgan Whitefriars Inc.
Pittsburgh, PA 15258-0001                    125 London Wall
                                             c/o JP Morgan Chase
BOF Holdings IV, LLC                         London, UK EC2Y SAJ
1450 Brickell Avenue, 31st Avenue
c/o Bayside Capital                          Lake Water Total Return Opportunity Fund
Miami, FL 33131                              3 Fennell Street, Suite 3
                                             Skaneateles, NY 13152


*undeliverable

2992097-1
        Case 16-35930 Document 354 Filed in TXSB on 01/31/19 Page 9 of 12



Lloyds Bank Pension Scheme                 Whitehorse VIII, Ltd.
1620 26th Street, Suite 6000N              601 Travis Street, 17th Floor
c/o Beachpoint Capital                     Houston, TX 77002
Santa Monica, CA 90404
                                           *Wingspan Master Fund LP
MSD Credit Opportunity Fund                767 Fifth Avenue, 16th Floor
645 Fifth Avenue, 21st Floor               New York, NY 10153
New York, NY 10022
                                           Parties Requesting Notice
P Stone Lion                               Owen Mark Sonik
Four Chase Metrotech Center North          Perdue Brandon Fielder Collins and Mott,
Brooklyn, NY 11245-0001                    LLP
                                           1235 North Loop West, Ste. 600
Pennantpark Credit Opportunities Fund      Houston, TX 77008
590 Madison Avenue, Floor 15               Via ECF: osonik@pbfcm.com
New York, NY 10022                         Attorney for Sheldon ISD

Perella Weinberg Partners                  Tara L. Grundemeier
767 Fifth Avenue, 4th Floor                Linebarger Goggan Blair & Sampson, LLP
New York, NY 10153                         1301 Travis Street, Suite 300
                                           Houston, TX 77002
Royal Mail Pension Plan 1                  Via ECF:
1620 26th Street, Suite 6000N              houston_bankruptcy@publicans.com
c/o Beachpoint Capital                     Attorney for Cypress Fairbanks ISD, Harris
Santa Monica, CA 90404                     County

*Schultze Master Fund Ltd.                 William Alfred Wood, III
3000 Westchester Avenue, Suite 204         Bracewell LLP
Purchase, NY 10577                         711 Louisiana St., Ste. 2300
                                           Houston, TX 77002-2781
Sierra Income Corporation                  Via ECF: Trey.Wood@bracewelllaw.com
c/o Medley Capital                         Attorney for TM Energy Holdings LLC,
280 Park Avenue, 6th Floor East            GMZ Energy Holdings LLC and CLP
New York, NY 10017                         Energy LLC

Spectrum Credit Opportunities              Michael W. Bishop
1250 Broadway, 19th Floor                  Gray Reed & McGraw, P.C.
New York, NY 10152                         4600 Thanksgiving Tower
                                           1601 Elm St.
Stone Lion Portfolio LP                    Dallas, TX 75201
Four Chase Metrotech center North          Via ECF: mbishop@grayreed.com
Brooklyn, NY 11245-0001                    Attorney for SEACOR Marine, LLC

Whitehorse IX, Ltd.
1555 North Rivercenter Drive, Suite 302
Milwaukee, WI 53212

*undeliverable

2992097-1
       Case 16-35930 Document 354 Filed in TXSB on 01/31/19 Page 10 of 12



Brian A. Kilmer                            Charles A. Beckham, Jr
Kilmer Crosby & Walker PLLC                Kelli S. Norfleet
1004 Prairie Street, Suite 300             Haynes & Boone
Houston, TX 77002                          1221 McKinney St., Ste. 2100
Via ECF: bkilmer@kcw-lawfirm.com           Houston, TX 77010
Attorney for Fieldwood Energy LLC          Via ECF: beckhamc@haynesboone.com
                                           Attorneys for Wilmington Trust, National
Eunice Rim Hudson                          Association
U.S. Dept. of Justice, Civil Div.
P.O. Box 875                               Michael Francis Lotito
Ben Franklin Station                       Suzanne Uhland
Washington, DC 20044-0875                  O'Melveny & Myers LLP
Via ECF: Eunice.R.Hudson@usdoj.gov         Times Square Tower
                                           7 Times Square
J. Eric Lockridge                          New York, NY 10036
Kean Miller LLP                            Via ECF: mlotito@omm.com
P.O. Box 3513                              Attorney for Wilmington Trust, National
Baton Rouge, LA 70821-3513                 Association
Via ECF: eric.lockridge@keanmiller.com
Attorney for Murphy Exploration &          Paul J. Goodwine
Production Company – USA                   Samatha E. Marrone
                                           Looper Goodwine, P.C.
Richard A. Kincheloe                       650 Poydras Street, Suite 2400
United States Attorney's Office            New Orleans, LA 70130
1000 Louisiana St., Suite 2300             Attorney for Wilmington Trust, National
Houston, TX 77002                          Association
Via ECF: Richard.Kincheloe@usdoj.gov
                                           Heather Lee Lingle
Andrew A. Braun                            Dabney and Pappas
Gieger Laborde & Laperouse, LLC            1776 Yorktown, Suite 425
701 Poydras St., Ste. 4800                 Houston, TX 77056
New Orleans, LA 70139-4800                 Via ECF: heather@dabneypappas.com
Via ECF: abraun@glllaw.com                 Attorney for Four Oaks Place Operating, LP
Attorney for WesternGeco, LLC
                                           Michael D. Rubenstein
M. Maraist                                 Liskow Lewis
Anderson, Lehrman, Barre & Maraist         1001 Fannin Street, Suite 1800
1001 Third Street, Ste 1                   Houston, TX 77002
Corpus Christi, TX 78404                   Via ECF: mdrubenstein@liskow.com
Via ECF: kmaraist@albmlaw.com              Attorney for Statoil USA E&P, Inc.
Attorney for Archrock Partners Operating
LLC and Archrock Services, L.P.




*undeliverable

2992097-1
       Case 16-35930 Document 354 Filed in TXSB on 01/31/19 Page 11 of 12



Robin B. Cheatham
Adams Reese LLP                            Bellis Family Ventures, LLC and
701 Poydras Street, Ste. 4500              Suzanne K. Bellis Survivor’s
New Orleans, LA 70139                       Trust Share One
Via ECF: robin.cheatham@arlaw.com          702 Acacia Ave.
Attorney for Sojitz Energy Venture, Inc.   Corona Del Mar, CA 92625

Elizabeth A. Green                         Tony L. Draper
Baker & Hostetler LLP                      Walker Wilcox Matousek, LLP
200 South Orange Avenue, Suite 2300        1001 McKinney, Suite 2000
Orlando, FL 32801                          Houston, TX 77002
Via ECF: egreen@bakerlaw.com               Via ECF: tdraper@wwmlawyers.com
Attorney for Panther Operating Company
LLC                                        Ross Spence
                                           Snow Spence Green LLP
Charles S. Kelley                          2929 Allen Parkway, Suite 2800
Mayer Brown LLP                            Houston, TX 77019
700 Louisiana Street, Suite 3400           Via ECF: ross@snowspencelaw.com
Houston, Texas 77002-2730                  Attorney for Supreme Services & Specialty
Via ECF: ckelley@mayerbrown.com            Co., Inc.

Sylvia Mayer                               Zachary S. McKay
S. Mayer Law PLLC                          Dore Law Group, P.C.
PO Box 6542                                17171 Park Row, Suite 160
Houston, TX 77265                          Houston, TX 77084
Via ECF: smayer@smayerlaw.com              Via ECF: zmckay@dorelawgroup.net
Attorney for Stone Energy                  Attorney for Nabors Offshore Corporation

Shari L. Heyen                             Steven W. Soule
David Eastlake                             Hall, Estill, et al.
Grenberg Traurig, LLP                      320 South Boston Avenue, Suite 200
1000 Louisiana, Suite 1700                 Tulsa, OK 74103-3706
Houston, Texas 77002                       Via ECF: ssoule@hallstill.com
Via ECF: HeyenS@gtlaw.com                  Attorney for The Williams Companies,
           EastlakeD@gtlaw.com             Discovery Gas Transmission and Discovery
Attorneys for Oceaneering International,   Producer Services
Inc.
                                           Casey Doherty
Louis M. Phillips                          Gray Reed & McGraw LLP
Kelly Hart & Pitre                         1300 Post Oak Blvd., Suite 2000
One American Place                         Houston, TX 77056
301 Main Street, Suite 1600                Via ECF: cdoherty@grayreed.com
Baton Rouge, LA 70801-1916                 Attorney for Deep Trend Storage and
Via ECF: louis.phillips@kellyhart.com      Solutions
Counsel for Gerald H. Schiff, Chapter 11
Trustee

*undeliverable

2992097-1
       Case 16-35930 Document 354 Filed in TXSB on 01/31/19 Page 12 of 12



Michael D. Rubenstein
Liskow & Lewis
1001 Fannin Street, Suite 1800
Houston, TX 77002
Via ECF: mdrubenstein@liskow.com
Attorney for Statoil USA E&P, Inc.

Pamela H. Walters
Aldine ISD
2520 W.W. Thorne Drive
Houston, TX 77073
Via ECF: bnkatty@aldineisd.org
Attorney for Aldine ISD

Richard M Gaal
McDowell Knight et al
11 North Water St., Ste. 13290
Mobile, AL 36602
Via ECF: rgaal@mcdowellknight.com

William A. (Trey) Wood, III
Jonathan Lozano
Bracewell LLP
711 Louisiana Street, Suite 2300
Houston, TX 77002
Via ECF: Trey.Wood@bracewelllaw.com
          Jonathan.Lazano@bracewelllaw.com




*undeliverable

2992097-1
